Citation Nr: 0814015	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than June 18, 2004, 
for awards of service connection for retroperitoneal 
fibrosis, chronic renal failure, and left orchiectomy.


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision by the Seattle, Washington, Regional Office (RO), 
which granted entitlement to service connection for 
retroperitoneal fibrosis, chronic renal failure, and left 
orchiectomy, and assigned an effective date of June 18, 2004.

Although the veteran requested personal hearings before both 
the RO and the Board, these requests were cancelled and he 
asked that his case be forwarded to the Board for a final 
decision.


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for retroperitoneal fibrosis was denied by the RO 
in November 1994; he was advised of that decision by letter 
in November 1994 and did not appeal.

2.  On June 18, 2004, the RO received an informal claim from 
the veteran requesting his claim for service connection for 
retroperitoneal fibrosis be reopened.

3.  In the December 2004 rating decision, the RO granted 
entitlement to service connection for retroperitoneal 
fibrosis, chronic renal failure, and left orchiectomy, and 
assigned an effective date of June 18, 2004.

4.  There was no informal claim, formal claim, or written 
intent to file a claim for compensation benefits for chronic 
renal failure and left orchiectomy prior to June 18, 2004, 
and no document or evidence of record prior to that date can 
be read sympathetically as raising a possibility of his 
entitlement to those benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 18, 
2004, for the grant of service connection for retroperitoneal 
fibrosis, chronic renal failure, and left orchiectomy have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  The notice requirements of the VCAA require VA to 
notify the veteran of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
489 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the claims for earlier effective dates are 
"downstream" issues, and the decision from which this 
appeal arose occurred prior to the enactment of the VCAA.  
Under such circumstances, pre-adjudication notice was 
impossible.  However, the RO did issue a preadjudication 
notice letter in August 2004 that advised the veteran of the 
evidence necessary to substantiate his claim for service 
connection, and advised him of his and VA's responsibilities.  
The letter also advised the veteran to identify any other 
information or evidence he believed to be relevant to his 
claim.  A subsequent November 2006 letter advised the veteran 
as to the basis for assigning disability ratings and 
effective dates, and explained the type of evidence necessary 
to substantiate claims for a higher evaluation and/or an 
earlier effective date.  The November 2006 letter once again 
advised the veteran of which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  The veteran was also asked to provide 
any evidence in his possession that he believed pertained to 
the claim.  Thus, the Board finds that the content of this 
notice satisfies each of the elements specified by the U.S. 
Court of Appeals for Veterans Claims (Court) in Pelegrini and 
Dingess.

As to the post-adjudication timeliness of the notice, the 
U.S. Court of Appeals for the Federal Circuit held that any 
error in a VCAA notice should be presumed prejudicial.  The 
Federal Circuit further held that VA can rebut that 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, or 
a reasonable person would have understood what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record reflects that the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He had the opportunity to submit additional 
argument and evidence, which he did, and his claim was 
subsequently readjudicated following issuance of the 
corrective November 2006 notice letter.  For these reasons, 
any procedural defect caused by the timing of the notice was 
cured and the veteran has not been prejudiced by any defect 
in the timing of the VCAA notice.  See Sanders, supra; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
all obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Furthermore, to the extent that the Board has overlooked any 
deficiencies with respect to the duties to notify and assist 
the claimant, the Board notes that the Court has also held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

In this case, the facts relevant to the assignment of an 
effective date for the award of service connection for 
retroperitoneal fibrosis, chronic renal failure, and left 
orchiectomy are not in dispute.  As will be discussed in 
greater detail below, the veteran does not disagree with the 
dates of receipt of his claims for service connection as 
determined by the RO.  Rather, it appears that the veteran is 
making an argument couched in equity, contending that the 
effective date of the grant of service connection for these 
disabilities should correspond to the effective date of his 
award for Hodgkin's disease because they were grantedservice 
connection on a secondary basis. 

Although sympathetic to the veteran's argument, the Board is 
bound by the law and cannot grant benefits based on equity.  
See 38 U.S.C.A. §§ 503, 7104 (West 200); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).   As will be discussed in 
greater detail below, the Board believes that resolution of 
the veteran's appeal in this instance is dependent on 
interpretation of the regulations pertaining to the 
assignment of an effective date.  Therefore, the Board finds 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating the claim, and 
that VA has no further duty to notify him of the evidence 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103A.

Analysis

The record reflects that, in August 1994, the RO received the 
veteran's original application for service connection for 
Hodgkin's disease and for retroperitoneal fibrosis.  The RO 
subsequently undertook evidentiary development of that claim 
by obtaining private treatment records and arranging for the 
veteran to undergo a VA compensation and pension examination.

In a November 1994 rating decision, the RO granted service 
connection for Hodgkin's disease as secondary to exposure to 
Agent Orange, and assigned a noncompensable evaluation, 
effective February 3, 1994.  The RO also denied claims of 
entitlement to service connection for retroperitoneal 
fibrosis and for a skin rash, both as secondary to Agent 
Orange exposure.  

Additional medical evidence was subsequently received, as 
well as a written statement from the veteran in December 
1994.  In that statement, he discussed his Hodgkin's disease 
and having had a fungus in service.  This statement was 
negative for any reference to his retroperitoneal fibrosis.

In another rating decision dated in July 1995, the RO denied 
a compensable evaluation for the service-connected Hodgkin's 
disease.  Notice of this decision was sent in August 1995, 
and no further correspondence was received from the veteran 
until September 1996.  At that time, he submitted a statement 
indicating that he was seeking an earlier effective date for 
Hodgkin's disease.  That claim was denied in a November 1996 
rating decision, and he was notified later that month.

The next correspondence received from the veteran was a VA 
Form 21-4138, Statement in Support of Claim, received in June 
2004, in which the veteran indicated that he wished to reopen 
his claim of service connection for retroperitoneal fibrosis 
as secondary to Hodgkin's disease.  

The RO subsequently understood evidentiary development of 
that claim by obtaining private treatment records and 
arranging for the veteran to undergo a VA compensation and 
pension examination.  Once completed, the RO issued a rating 
decision in June 2004 in which it granted service connection 
for retroperitoneal fibrosis as secondary to Hodgkin's 
disease and assigned a noncompensable rating.  The RO also 
granted service connection for chronic renal failure and for 
a left orchiectomy, both as secondary to the service-
connected retroperitoneal fibrosis, and assigned 60 percent 
and 0 percent ratings, respectively.  Each of these awards 
were assigned an effective date of June 18, 2004, which 
corresponds to the date of receipt of the VA Form 21-4138.

The veteran subsequently appealed the effective dates 
assigned, arguing that the effective dates for these awards 
should be the same as that originally assigned for his 
Hodgkin's disease because service connection for each of 
these disabilities was established as being secondary to 
Hodgkin's.

In general, the effective date of an award of compensation or 
pension based on an original claim, a clam reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" shall 
be the date of receipt of the reopened claim or the date of 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2007).

In this case, the veteran has never disputed that he filed 
his original claim for retroperitoneal fibrosis in 1994, and 
that the claim was denied in the November 1994 rating 
decision.  He has also never disputed the RO's finding that 
this decision was unappealed and became final.  He has also 
never disputed that he filed to reopen this claim for the 
first time in 2004, and that it was in the course of 
developing the reopened claim that the RO construed claims of 
service connection for chronic renal failure and a left 
orchiectomy from the medical evidence received at that time.

The Board has reviewed the statement received from the 
veteran in December 1994, but there is nothing in this 
statement to suggest that the veteran intended to disagree 
with the denial of service connection for retroperitoneal 
fibrosis in the earlier decision.  There is also nothing in 
his September 1996 statement to suggest that he intended to 
reopen the previously denied claim.  There is also no 
correspondence suggesting that the veteran intended to raise 
claims of service connection for chronic renal failure or 
left orchiectomy prior to June 2004.  For these reasons, 
there is no basis for awarding entitlement to an earlier 
effective date for these disabilities prior to June 18, 2004.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The Board recognizes that there are circumstances under which 
a report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman. 
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

However, following the denial of service connection for 
retroperitoneal fibrosis in November 1994, the medical 
evidence received in 1995 primarily concerned Hodgkin's 
disease, which was consistent with the statement he had 
submitted in December 1994 that was construed by the RO as a 
claim for a higher disability evaluation.  No further written 
statements were submitted by the veteran regarding 
retroperitoneal fibrosis, and no medical evidence was 
submitted regarding that disability until after he filed to 
reopen in 2004.  Although the report of a VA compensation and 
pension examination in July 1995 lists that disability among 
other diagnoses, there is nothing in the text of the report 
to suggest that the disability is related to service or a 
service-connected disability, or to suggest that the veteran 
was continuing to argue as such.  Thus, this report cannot 
service as the date of receipt of claim to reopen as 
contemplated by 38 C.F.R. § 3.157.

Furthermore, when the veteran filed to reopen his claim in 
June 2004, the treatment subsequently received in support of 
that claim were all from private physicians.  Thus, it is the 
date of receipt of that evidence, and not the date of the 
reports including therein, that would be the basis for 
findings a claim under 38 C.F.R. § 3.157.  As that evidence 
was all received following his June 2004 informal claim, none 
of it could serve to establish an earlier effective date 
under that regulation.

As discussed above, it appears that the veteran is 
essentially making an argument couched in equity, contending 
that the effective date of the grant of service connection 
for these disabilities should correspond to the effective 
date of his award for Hodgkin's disease because they were 
awarded service connection on a secondary basis.  However, 
that fact that service connection was awarded for these 
disabilities on a secondary basis does not provide a basis 
for awarding an earlier effective date under any applicable 
law or regulations.  As discussed in detail above, the 
effective date of an award of compensation based on an 
original claim, a clam reopened after final disallowance, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In this case, the appellant has not advanced any other 
arguments concerning why an effective date earlier than the 
currently assigned June 18, 2004 should be assigned, such as 
clear and unmistakable error (CUE) in the unappealed 1994 
rating decision.  See Andre v. West, 14 Vet. App. 7, 10 
(2000) (per curium), aff'd sub nom., Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002) [any claim of CUE must be pled 
with specificity].

Consequently, the Board concludes that there is no basis 
under the applicable law or regulations for awarding an 
earlier effective date for retroperitoneal fibrosis, chronic 
renal failure, and left orchiectomy.  Thus, the benefit 
sought on appeal is denied.


ORDER

Entitlement to an effective date earlier than June 18, 2004, 
for awards of service connection for retroperitoneal 
fibrosis, chronic renal failure, and left orchiectomy, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


